DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping mass being completely unsupported by anything in the cutting tool as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, at the time of filing, fails to provide support for the reference to the “Viscoelastic Damping Polymer 112 Series.”  Hence, it is new matter.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 26, 28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 23 recites “the damping mass is unsupported on an opposite end” in Lines 2-3.  It is unclear if this requires the damping mass to be completely unsupported by anything or just that it doesn’t have a spring element on the unsupported end.  Appropriate clarification required.
Claim 25 recites “weak bonding” in Line 2.  The term "weak" is a relative term which renders the claim indefinite.  The term "weak" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claim 26 recites “the activation energy . . . on the temperature band” in Lines 1-2.  The metes and bounds of what constitutes “activation energy” are not clearly delineated.  Appropriate correction required.
Claim 28 contains the trademark/trade name 3M (“a polymer sold under the trademark 3MTM Viscoelastic Damping Polymer 112 Series”).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  see Ex parte Simpson
Claim 34 recites “the stiffness of the spring element is proportional to a vibration frequency of the cutting tool with a power of two” in Lines 1-2.  It is not clear what the “power of two” requires of the cutting tool.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1).
(Claims 19-21 and 34) Eichelberger et al. (“Eichelberger”) discloses a cutting tool (Figs. 1-5) having a tool body and a mass damper (Figs. 3-5).  The mass dampener includes at least one damping mass (328, 428, 528) and at least one spring element (¶¶ 0020, 0024) arranged to support the damping mass.  The damping mass is supported by only one spring element on one end of the damping mass, or the damping mass is supported by only one spring element on each end of the damping mass (¶¶ 0020, 0024; Clm. 8; Figs. 3-5).  The spring element includes an undisclosed structural size and resonance frequency that can be tailored to match a specific range (¶ 0032), but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.  Yet, the structural size of the elements that make up the spring element as well as the frequency thereof are result-effective variables that contribute to the see In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 22) The spring element is a solid piece (Figs. 1-3).
(Claim 23) The damping mass is supported by the spring element on one end thereof and the mass is unsupported on the other (Figs. 1-3; Clm. 6, 8).
(Claim 24) The shape of the elastomeric spring’s structure is not disclosed.  Yet, it is well-known that condensed matter being amorphous is a characteristic of nano-sized structures.  Thus, Examiner takes official notice that amorphous shaped structures would be obvious.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the spring element with amorphous structures.
(Clam 25) The types of connection are well-known in the art and Examiner takes official notice that a person of ordinary skill would find it obvious to use any of the claimed connection types based upon design choice.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with a connection as claimed in order to retain the spring element in position relative to the damping mass.
(Claim 26) The type of bonding is merely a design choice.  Therefore, at time prior to filing it would have been obvious to one having ordinary skill in the art to use multiple types of weak bonding based upon the operational parameters for the spring element.
(Claim 27) The activation energy is not explicitly disclosed as being within the claimed temperature range.  Yet, the temperature range for activating the spring element is a result-effective variable because it impacts the point at which the spring element supports the damping mass.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a activation energy temperature range as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  see In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 28) The spring element is not disclosed as being polymer sold under the trademark 3MTM Viscoelastic Damping Polymer 112 Series. 
(Claim 29) The tool body includes a cavity and the damping mass is within the cavity (Figs. 3-5).
(Claims 31-33)  The cutting tool damping cavity also includes a viscous damping fluid (¶¶ 0031-0032).  Yet, the structural size of the elements making up the fluid is not explicitly disclosed.  The structural size of the elements that make up the spring viscous fluid is a result-effective variable because it contributes to the dampening of the tool.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a fluid structural size as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  see In re Aller.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Holmen (US Patent No. 3,598,498).
Eichelberger does not disclose a conical cavity with corresponding mass shape.
Holmen discloses a conical cavity in a cutting tool with a corresponding mass shape (Figs. 1, 9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a conical cavity and corresponding weight as taught by Holmen as a mere design choice.
Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.  Applicant argues against each of the indefiniteness rejections with an explanation purporting the limitations to have clear enough boundaries to put one of ordinary skill on notice of the claim scope.  Relative to the prior art rejection, Applicant argues that the Eichelberger reference does not work as the Application’s disclosed device works.  Each argument will be analyzed in turn.
Applicant argues that the language of the claim 23 makes it clear that the damping mass is completely unsupported by anything.  Yet, the claim recites that the one end of the damping mass is supported by a spring element such that it is not clear whether the spring element is unsupported by merely a spring element or completely unsupported.  It would appear that the disclosure does not back up the argument either.  Thus, the rejection has been maintained.
Turning to the limitation “weak bond,” Applicant argues that the phrase is known in the art.  However, Applicant does not offer a known definition from a scholarly source or research of some sort.  Applicant offers “a simple search” on Wikipedia that provides examples of weak bonding.  It is not clear that these examples in a third party source provide the metes and bounds 
Applicant then argues that the limitation “activation energy” is known in the art as the “minimum amount of energy that must be provided to compounds to result in chemical reaction.”  (Applicant Arguments at page 7).  Yet, the claim refers to the activation energy being on a temperature band (i.e., range).  It is unclear how the temperature qualifies as energy that is to activate the nanostructure material.  Thus, the rejection has been maintained.
In relation to the trademark claimed, Applicant contends that the language of the polymers series sold under the trademark creates a definite claim.  Examiner disagrees. It cannot be said that the 112 series polymers are so well known that it is clear what is being identified.  Additionally, 3M® may change what is sold as a 112 polymer series as its leisure.  Nevertheless, Applicant is attempting to claim the trademark or trade name to identify a particular material or product.  Thus, the claim is indefinite.
Applicant does not define what is meant by the spring element being proportional . . . with a power of two.”  Applicant merely argues what the claim doesn’t mean.  Rejection maintained.
Now moving to the prior art rejection, it is noted that the features upon which applicant relies (i.e., how the disclosed invention of the present Application works) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  Moreover, Applicant does not argue that the modification of the prior art does not read upon the claimed invention or is incapable of reading on the claimed invention.  The arguments merely state that the prior art reference works differently.  As such, the rejection has been made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN RUFO/Primary Examiner, Art Unit 3722